DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 3, 14 and 19 are objected to because of the following informalities:  Claims 1, 3, 14 and 19 recite “CTMP” and “BCTMP” which appear to be abbreviations for “chemi-thermomechanical pulp” and “bleached chemi-thermomechanical pulp” respectively.  Examiner recommends reciting “chemi-thermomechanical pulp (CTMP)” and “bleached chemi-thermomechanical pulp (BCTMP)” in claim 1 to avoid confusion as to the meaning of these abbreviations.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9-10, 12, 13, 15, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase “wherein a main component is at least 50 wt% of the packaging or is a main component according to 94/62/EC or 97/129/EC” renders the claim indefinite because it is unclear what is the main component that is being referred to?  
Regarding claim 9, the phrase “joint is caused by a coating” renders the claim indefinite because it is unclear what is meant by this.  For purposes of this office action it is interpreted as a joint and a coating.
Regarding claims 9, 10, and 17, the phrase "particularly" at line 4 (claim 9), at lines 2, 3 and 5 (claim 10), and at line 2 (claim 17) render the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, the phrase “exclusively is comprised of” at lines 2 and 4 renders the claim indefinite because it is unclear what is meant by this since exclusively is exclusionary language, while “comprised of” is open language.  Therefore, it is unclear whether or not additional components are excluded by this recitation.  For purposes of this office action, it will be interpreted as “comprising”. 
Claim 13 recites the limitation "the coating" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 15 and 20, the phrase “deep frozen” renders the claims indefinite because it is unclear how frozen the product must be to be considered “deep frozen”.  For purposes of this office action, it will be considered “frozen”.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fallgren (WO 2016/182492 A1) in view of Floyd et al. (US 5,505,950) and Bohme (US 2007/0000568 A1).
Regarding claims 1-20, Fallgren discloses a packaging container, for frozen foods, formed from multiple sheets having joints that are formed by folding/gluing, the sheets comprising biodegradable kraft paper laminated on at least one side with a membrane that may comprise biodegradable plastic such as cellulose based plastic such as cellulose acetate (i.e. packaging for a frozen product comprising one layer of kraft paper, and comprises at least one layer which is joined with the at least one layer of kraft paper; exposed in interior of package; a packaged frozen product) (abstract; Page 14, Lines 15-30; Page 19, Lines 5-30; Page 26, Lines 19-25).
Regarding the limitations of “less than 10 wt%/5 wt% CTMP and less than 10wt%/5 wt% BCTMP”, given that Fallgren does not recite CTMP or BCTMP, it is the examiners position that the amounts of CTMP and BCTMP in the packaging of Fallgren is 0 wt%.  
Alternatively, although Fallgren does not specifically disclose less than 10wt%/5wt% chemi-thermomechanical (CTM) processing and less than 10wt%/5wt% bleached chemi-thermomechanical (BCTM) processing as claimed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed less than 10 wt%/5 wt% chemi-thermomechanical (CTM) processing and less than 10 wt%/5 wt% bleached chemi-thermomechanical (BCTM) processing and given that Fallgren meets the requirements of the claimed packaging, Fallgren clearly meets the requirements of present claims.
Given that Fallgren does not specifically recite that the packaging is impregnated, it is the examiner’s position that the packaging does not include any impregnation.
Fallgren does not specifically disclose that the cellulose-based layer is cellophane.
Floyd discloses that cellophane is equivalent and interchangeable with cellulose acetate as a cellulose based material for a packaging container for food (abstract, C14/L29-32). 
It would have been obvious to one of ordinary skill in the art to use cellophane in the packaging of Fallgren in light of Floyd’s teaching that they are equivalent and interchangeable for this purpose.
	Fallgren does not specifically disclose that the kraft paper is unbleached (less than 10wt5/5wt% “B”CTMP).
	Bohme discloses that bleached and unbleached kraft paper are equivalent and interchangeable for use in a paper based packaging for frozen foods (abstract, [0002], [0010]).
	It would have been obvious to one of ordinary skill in the art to use unbleached kraft paper in the packaging of Fallgren in light of Bohme’s teaching that they are equivalent and interchangeable for this purpose.
Given that the packaging of modified Fallgren is identical to the instantly claimed packaging and is biodegradable, it is the examiner’s position that the packaging of modified Fallgren is compostable.  
Regarding claim 2, the cellophane layer may be on the side facing the interior of the bag (i.e. exposed in an interior of the packaging) (Page 17, Lines 5-10).
Regarding claim 4, given that no coating is required and given that no acrylates are required, it is the examiner’s position that the kraft paper is configured without a coating and the contents of acrylates does not exceed 15 wt%.
Regarding claim 5, given that no main component is referred to (See rejection of claim 5 under U.S.C. § 112(b)), it is the examiner’s position that modified Fallgren meets the limitations of this claim.
Regarding claim 6, given that there is no mention of microstructuring, it is the examiner’s position that the kraft paper does not have any microstructuring.
Regarding claim 7, given that the kraft paper of modified Fallgren is unbleached kraft paper, it is the examiner’s position that it meets the limitations of claim 7.
Regarding claim 8, given that the kraft paper of modified Fallgren is identical to that used in the instant invention, it is the examiner’s position that it will intrinsically have the properties set forth in instant claim 8.
Regarding claims 9-11 and 13, the package is formed from multiple sheets having joints that are formed by folding/gluing (i.e. has at least one joint of at least two sections and /or pieces of kraft paper) (abstract).
Fallgren does not disclose a coating wherein all sides and or surfaces of the kraft paper facing the volume are provided with a coating facing the interior of the packaging.
Bohme discloses a paper-based packaging for frozen foods comprising a kraft paper layer and a coating that may comprise polyvinyl alcohol on the inside of the package to prevent oil penetration to maintain good appearance of the packaging (abstract, [0002], [0011]).
It would have been obvious to one of ordinary skill in the art to incorporate the oil resistant polyvinyl alcohol coating over all internal sides/surfaces of the paper of the package of Fallgren to prevent oil penetration into the kraft paper to maintain good appearance of the packaging. 
Regarding claim 11, given that the packaging of modified Fallgren is identical in structure and composition to the instantly claimed packaging, it is the examiner’s position that it will intrinsically be compostable and/or biodegradable to at least 90% according to EN 13432 and/or EN 14995 and/or OECD 301 and/or OEDC 302 within 12 weeks in an industrial composting system according to European standard EN13432. 
Regarding claim 12, given that the kraft paper of modified Fallgren is unbleached, it meets the limitation of claim 12.  Unbleached kraft paper would be expected to be brown in color, alternatively, it would have been obvious to use brown kraft paper as a matter of aesthetic design choice.
Regarding claim 13, based on Figures 3-14, it appears that the joints of the package are line-shaped.  Alternatively, while there is no specific disclosure that the joint is line-shaped, it is clear from Figures 3-14 that there are line shaped edges to the packaging and it would therefore have been obvious to assemble the pieces along lines shaped joints because it is well-known to construct packages in this manner.  The inner oil resistant polyvinyl alcohol coatings would inherently be fused to each other in this configuration either at the seam or in the case of the folded joint, the coating would be continuous (and could be considered “fused”), or if glue is used (Fallgren, abstract), the glue could be considered sealing wax.
Regarding claims 15 and 20, while there is no mention of “deep frozen”, it is the examiner’s position that it would have been obvious to package “deep frozen” food products in the packaging or deep freeze the package (including the food) of modified Fallgren in order to prolong the preservation of the food. 
Regarding claim 16, given that the kraft paper and cellophane are bonded and therefore form a laminate, it is the examiner’s position that they are joined by laminating.  Alternatively, while there is no specific disclosure that the kraft paper and cellophane are joined by laminating, although modified Fallgren does not disclose laminating as claimed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed laminating and given that modified Fallgren meets the requirements of the claimed packaging, modified Fallgren clearly meets the requirements of present claim 16.
Regarding claims 17-18 Fallgren does not disclose a layer that is one of absorbent and repellant to moisture or a layer that it repellant to oil between the kraft paper and cellophane.
Bohme discloses a paper-based packaging for frozen foods comprising a kraft paper layer and a layer that may comprise polyvinyl alcohol on the inside of the package to prevent oil penetration to maintain good appearance of the packaging (abstract, [0002], [0011]).
It would have been obvious to one of ordinary skill in the art to incorporate the oil resistant polyvinyl alcohol layer over all internal sides/surfaces of the paper of the package of Fallgren to prevent oil penetration into the kraft paper to maintain good appearance of the packaging.  In this configuration, the polyvinyl alcohol layer would be between the kraft paper and cellophane layer.
Regarding claim 19, given that the main component (i.e. the paper layer) of packaging of modified Fallgren comprises unbleached kraft paper, it is the examiner’s position that modified Fallgren meets the limitations of claim 19. Additionally, it would have been obvious to make the kraft layer the main component of the package since it is low cost, appears to provide the structural support to the package and is biodegradable (Fallgren - Abstract, Page 19, Lines 5-30)
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/           Primary Examiner, Art Unit 1782